EX-99.23(h)(18) Amendment to Administration Agreement Between JNL Investors Series Trust and Jackson National Asset Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company (“Administrator”), and JNL Investors Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Administrator and the Trust entered into an Administration Agreement dated as of December 3, 2007 (“Agreement”), whereby the Administrator agreed to provide certain administrative services to the investment portfolios (“Funds”) of JNL Investors Series Trust (“Trust”). Whereas, pursuant to the reorganization or liquidation of certain Funds from the Trust, the following Funds need to be removed from the Agreement: Jackson Perspective 5 Fund Jackson Perspective Index 5 Fund Jackson Perspective 10 x 10 Fund Jackson Perspective Optimized 5 Fund Jackson Perspective VIP Fund Jackson Perspective S&P 4 Fund Jackson Perspective Money Market Fund The parties further agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 25, 2009, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 25, 2009, attached hereto. This Amendment may be executed in two or more counterparts, which together shall constitute one document. In Witness Whereof, the Administrator and the Trust have caused this Amendment to be executed as of this 25th day of September, 2009. Jackson National Asset Management, LLC JNL Investors Series Trust By: /s/ Mark D. Nerud By:/s/ Susan S. Rhee Name:Mark D. Nerud Name:Susan S. Rhee Title:President Title:Vice President, Counsel & Secretary Schedule A Dated September 25, 2009 Fund Class(es) Jackson Perspective Total Return Fund Class A, Class C JNL Money Market Fund Institutional Class Schedule B Dated
